Digitally signed by
                                                                               Reporter of Decisions
                               Illinois Official Reports                       Reason: I attest to the
                                                                               accuracy and
                                                                               integrity of this
                                                                               document
                                       Appellate Court                         Date: 2017.06.21
                                                                               08:42:26 -05'00'




                 Kopnick v. JL Woode Management Co., 2017 IL App (1st) 152054



Appellate Court           CHARLENE KOPNICK, Plaintiff-Appellant, v. JL WOODE
Caption                   MANAGEMENT COMPANY, LLC; JL WOODE LTD., LLC
                          EXIST; JL WOODE LTD., LLC EXIST, d/b/a HAWTHORNE
                          HOUSE; and HAWTHORNE HOUSE LP, Defendants-Appellees.



District & No.            First District, Fourth Division
                          Docket No. 1-15-2054


Filed                     March 30, 2017



Decision Under            Appeal from the Circuit Court of Cook County, No. 14-CH-20526; the
Review                    Hon. Thomas R. Allen, Judge, presiding.



Judgment                  Affirmed in part, reversed in part, and remanded.


Counsel on                Berton N. Ring and Stuart M. Clarke, of Berton N. Ring, PC, of
Appeal                    Chicago, for appellant.

                          Jeffrey L. Widman and Jennifer L. Devroye, of Shaw Fishman Glantz
                          & Towbin LLC, of Chicago, for appellees.



Panel                     JUSTICE McBRIDE delivered the judgment of the court, with
                          opinion.
                          Presiding Justice Ellis and Justice Burke concurred in the judgment
                          and opinion.
                                             OPINION

¶1       Charlene Kopnick sued her former landlord, claiming a violation of section 5-12-170 of
     Chicago’s Residential Landlord and Tenant Ordinance (RLTO) (Chicago Municipal Code
     § 5-12-170 (amended Nov. 17, 2010)), a violation of section 2 of the Consumer Fraud and
     Deceptive Business Practices Act (Consumer Fraud Act) (815 ILCS 505/2 (West 2012)), and
     common law unjust enrichment with regard to her 2014 lease. The trial court granted the
     landlord’s motion to dismiss the three-count action with prejudice pursuant to section 2-615 of
     the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2014)). On appeal, Kopnick
     argues her allegations were factually sufficient and that, at minimum, she should have been
     allowed to amend. This is a case of first impression regarding section 5-12-170 of the RLTO.
¶2       We summarize her allegations. Kopnick began renting and residing in a high rise
     apartment building at 3450 North Lake Shore Drive, Chicago, in January 2013. At issue is a
     written lease she executed to renew her tenancy for the one-bedroom apartment, Unit No.
     2215, at a rate of $1745 per month for the year beginning January 11, 2014. The 2014 lease,
     which she attached as an exhibit to her complaint, consisted of 18 pages, including a 5-page
     form contract personalized with names, dates, and dollar amounts, which was followed by 13
     pages of various addenda that addressed other details of her tenancy, such as her right to keep
     pets on the property. Kopnick sued four entities, but the 2014 lease she attached to her
     complaint disclosed that only one of them, Hawthorne House LP, contracted with her.
     Therefore, for purposes of this appeal, we will refer to the single entity Hawthorne House as
     Kopnick’s landlord, and, to the extent we can, disregard her references to JL Woode
     Management Company, LLC; JL Woode Ltd., LLC Exist (sic), and JL Woode, Ltd., d/b/a
     Hawthorne House.
¶3       Kopnick alleged that on November 11, 2014, Hawthorne House proposed a lease renewal
     that would take effect on January 11, 2015, and she attached three pages of the proposed 2015
     lease substantiating that the landlord’s offer to renew was made 61 days before the expiration
     of the 2014 lease. Kopnick further alleged, without providing details or a supporting exhibit,
     that on November 19, 2014, 52 days before the expiration of the 2014 lease, she declined to
     renew her tenancy for another year. She stated that on that same day, the landlord “charged”
     her $450.32 as an “insufficient notice fee,” although she did not attach an exhibit showing this
     “charge” or her payment of what she was calling a “penalty” fee for her untimely notice of
     intent to vacate. Kopnick next stated, “Despite these penalties, [her existing 2014 lease
     indicated] that [Hawthorne House] need only provide [30] days’ notice of an intent to renew or
     terminate a tenant’s lease or tenancy.” Again, however, Kopnick did not quote or identify any
     particular part of the 18-page contract that included that alleged provision. She filed suit on
     December 23, 2014, and moved out of the apartment by the time her lease expired on January
     10, 2015.
¶4       In count I, Kopnick alleged the landlord “did not give” her a summary copy of the RLTO,
     either when offering the 2014 lease or when she executed the 2014 lease, in violation of section
     5-12-170 of the RLTO. Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010). She
     proposed to represent the interests of herself and the class of individuals who signed a new
     lease or a renewal lease with her landlord on or after January 1, 2013. The significance of the
     2013 date is not made clear by Kopnick’s allegations, given that she executed her first lease on


                                                -2-
     November 9, 2012, for her first occupancy beginning on January 11, 2013, and signed the
     renewal lease that is at issue on October 29, 2013.
¶5       In count II, Kopnick alleged that the landlord required 60 days’ notice of her intent to
     renew or move out at the end of her lease and had “charged” her a daily fee equal to one day’s
     rent for each of the eight days that she had not provided timely notice. She alleged that the late
     notice fee was found in a combination of paragraphs 13 and 31 of the lease, that “Paragraphs
     13 and 31 [were] in violation of § 5-12-140 of the RLTO,” and that because the late fee was
     unfair, unscrupulous, and contrary to public policy, it also violated section 2 of the Consumer
     Fraud Act. 815 ILCS 505/2 (West 2012). She did not quote or pinpoint the specific lease
     language or RLTO language that she relied upon; however, Kopnick’s allegations seem to be
     based on paragraph (g) of section 5-12-140 of the RLTO, which states that no rental agreement
     may provide that the landlord or tenant “may cancel a rental agreement at a different time or
     within a shorter time period than the other party, unless such provision is disclosed in a
     separate written notice.” Chicago Municipal Code § 5-12-140(g) (amended Nov. 6, 1991).
     Section 5-12-140(g) is not at issue on appeal. In this count of her pleading, Kopnick proposed
     to represent the interests of herself and the class of individuals who were tenants of the
     building after January 1, 2011, and “who gave notice of an intention to vacate the subject
     matter property less than sixty days before their Leases expired.” The relevance of this 2011
     date is not apparent, as Kopnick executed her first lease in 2012 for her first occupancy
     beginning in 2013 and gave notice in 2014 of her intent to vacate in 2015.
¶6       Kopnick’s final count, count III, consisted to two sentences. She realleged her prior
     material allegations and added that her landlord’s “collection of notice fees and the
     enforcement of their notice fee policy is an unjust retention of a benefit obtained by coercion.”
     In count III, Kopnick proposed to represent herself and the same class of individuals described
     in count II.
¶7       The day after she filed the complaint, Kopnick filed a motion on December 24, 2014, for
     class action certification pursuant to section 2-801 of the Code. 735 ILCS 5/2-801 (West
     2014).
¶8       Kopnick’s landlord filed a combined motion to dismiss pursuant to section 2-619.1 of the
     Code. 735 ILCS 5/2-619.1 (West 2014). This section of the Code allows a party to combine in
     a single motion arguments pursuant to (1) section 2-615 of the Code, which attack the factual
     sufficiency of a pleading; (2) section 2-619(a) of the Code, which admit the factual sufficiency
     of the pleading but assert affirmative matter which bar or defeat the claim; and (3) section
     2-1005, which seek summary judgment on the pleading, provided the moving party clearly
     separates the arguments and their distinctive grounds. Reynolds v. Jimmy John’s Enterprises,
     LLC, 2013 IL App (4th) 120139, ¶ 20, 988 N.E.2d 984; 735 ILCS 5/2-619.1, 2-615,
     2-619(a)(9), 2-1005 (West 2014).
¶9       Most of the landlord’s arguments for dismissal were section 2-615 arguments. 735 ILCS
     5/2-615 (West 2014). Hawthorne House argued that lumping together four separate defendants
     as a single actor resulted in confusing and vague allegations that could not be fairly answered.
     Hawthorne House also argued that count I did not state a claim because the allegation that no
     RLTO summary had been attached to the 2014 lease was contradicted by the first exhibit to
     Kopnick’s complaint, which was the 2014 lease, attached to which was what appeared to be the
     required RLTO summary. The landlord argued that count II did not state a claim because
     Kopnick had alleged a “charge” but not any actual damages; relied on lease paragraph 13

                                                 -3-
       (regarding a failure to pay the first month’s rent), which was irrelevant; and had alleged only in
       a conclusory statement that enforcing the late fee terms of lease paragraph 31 violated the
       Consumer Fraud Act. The landlord further argued that count III failed because it was an
       equitable theory to be applied only when one had no adequate remedy at law, and Kopnick was
       suing for damages resulting from the terms of a contract. And, finally, under section 2-619,
       Hawthorne House tendered an affidavit and contended there was no such entity as defendant
       “J.L. Woode Ltd., LLC Exist” and that the entity with the similar name, defendant “J.L.
       Woode Management Company, LLC,” was not a signator to the lease, owner or manager of the
       property, or doing business as “Hawthorne House.” See 735 ILCS 5/2-619 (West 2014).
¶ 10       After the parties briefed their positions, the court heard oral arguments. Defense counsel
       argued the merits of the motion and added that Kopnick’s pleading singled out only paragraphs
       13 and 31 of the lease, but it appeared she was relying on paragraph 3 for her conclusory
       allegation that she was required to give at least 60 days’ notice of her intent to move out and
       appeared to be relying on paragraph 35 for her conclusory allegation that the landlord was
       required to give only 30 days’ notice of its intent not to renew someone’s lease. Thus, the
       following four paragraphs of the 2014 lease were implicated by the parties’ arguments:
¶ 11       Paragraph 3 of the form lease stated in pertinent part, “This Lease Contract will
       automatically renew month-to-month unless either party gives at least 60 days *** written
       notice of termination or intent to move-out as required by paragraph 35. If the number of days
       isn’t filled in, at least 30 days notice is required.” (The number “60” had been filled into space
       provided on the form lease.)
¶ 12       Paragraph 13 set out the consequences of “FAILING TO PAY THE FIRST MONTH’s
       RENT,” specifically, “If you don’t pay the first month’s rent when or before the Lease
       Contract begins, all future rent will be immediately due.” The record does not suggest,
       however, that Kopnick failed to pay the first month’s rent due under any of the three annual
       leases she entered into for the apartment or that the landlord sought to enforce paragraph 13 by
       collecting “the first month’s rent” and accelerating the due date for the remaining 11 months of
       any annual lease.
¶ 13       Kopnick had alleged “Paragraph 31 of the Defendants’ form Lease states the failure to
       provide the ‘move-out notice’ or pay the fee is in violation of the Lease.” Kopnick did not cite
       any particular language in paragraph 31, which is a lengthy provision entitled “DEFAULT BY
       RESIDENT” and states in part that a tenant will be in default if “you [the tenant] fail to give
       written move-out notice as required by Paragraph *** 35.” It appears to this court that she
       relied on a subparagraph entitled “Acceleration,” which states that “rent for the *** renewal
       period *** will be immediately due and delinquent if, without our written consent (1) you ***
       give oral or written notice *** of intent to move out before the *** renewal period ends; and
       (2) you’ve not paid all rent for the entire *** renewal period.”
¶ 14       The other paragraph not mentioned in Kopnick’s pleading, paragraph 35, stated in part:
                     “MOVE-OUT NOTICE. Before moving out, you must give our representative
                 advance written notice as provided below. Your move-out notice will not release you
                 from liability for the full term of the Lease Contract or renewal term. You will still be
                 liable for the entire Lease Contract term if you move out early ***. YOUR
                 MOVE-OUT NOTICE MUST COMPLY WITH EACH OF THE FOLLOWING:



                                                    -4-
                   We must receive advance written notice of your move-out date. The advance notice
               must be at least the number of days of notice required in paragraph 3. Oral move-out
               notice will not be accepted and will not terminate your Lease Contract.
                   Your move-out notice must not terminate the Lease Contract sooner than the end of
               the Lease Contract term or renewal period.
                   YOUR NOTICE WILL NOT BE ACCEPTABLE IF IT DOES NOT COMPLY
               WITH ALL OF THE ABOVE. You must obtain from our representative written
               acknowledgment that we received your move-out notice. We will notify you of our
               intention not to renew your lease at least thirty days before it expires so long as you are
               not in default under the terms of your Lease Contract.”
¶ 15       As we indicated above, although she did not specify a particular paragraph, it appears that
       Kopnick was relying on paragraph (g) of section 5-12-140 of the RLTO, which states that no
       rental agreement may provide that the landlord or tenant “may cancel a rental agreement at a
       different time or within a shorter time period than the other party, unless such provision is
       disclosed in a separate written notice.” Chicago Municipal Code § 5-12-140(g) (amended Nov.
       6, 1991).
¶ 16       The other RLTO section she specifically relied upon, section 5-12-170, stated in relevant
       part:
                   “Summary of ordinance attached to agreement.
                   The commissioner of the department of planning and development shall prepare a
               summary of this chapter, describing the respective rights, obligations and remedies of
               landlords and tenants hereunder, and shall make such summary available for public
               inspection and copying. The commissioner shall also, after the city comptroller has
               announced the rate of interest on security deposits on the first business day of the year,
               prepare a separate summary describing the respective rights, obligations and remedies
               of landlords and tenants with respect to security deposits, including the new interest
               rate as well as the rate for each of the prior two years. The commissioner shall also
               distribute the new rate of security deposit interest, as well as the rate for each of the
               prior two years, through public service announcements to all radio and television
               outlets broadcasting in the city. A copy of such summary shall be attached to each
               written rental agreement when any such agreement is initially offered to any tenant or
               prospective tenant by or on behalf of a landlord and whether such agreement is for a
               new rental or a renewal thereof. Where there is an oral agreement, the landlord shall
               give to the tenant a copy of the summary.” Chicago Municipal Code § 5-12-170
               (amended Nov. 17, 2010).
¶ 17       Also relevant here is that if a tenant establishes in a civil proceeding that the landlord
       violated section 5-12-170, the tenant is entitled to recover $100.00 in damages (Chicago
       Municipal Code § 5-12-170 (amended Nov. 17, 2010)), and court costs and reasonable
       attorney fees (Chicago Municipal Code § 5-12-180 (amended Nov. 1, 1991)).
¶ 18       As oral arguments continued, Hawthorne House’s counsel pointed out that rather than
       imposing a shorter time period on one of the parties as Kopnick had alleged, (1) lease
       paragraph 3 actually required “either party” to give at least 60 days’ notice and (2) that the
       figure “60” was typed onto the form contract above the preprinted statement “If the number of
       days isn’t filled in, at least 30 days notice is required,” which counsel argued was significant


                                                    -5-
       because Illinois authority indicates a typed portion prevails over a printed portion of a contract.
       Furthermore, Kopnick had alleged the landlord gave her 61 days’ notice, which was an
       allegation the landlord was actually in compliance with the 60 day requirement imposed on
       both parties.
¶ 19       With regard to count I, Kopnick’s attorney then argued that the 2014 lease attachment that
       might appear to be the required RLTO summary was only a partial summary, which was
       insufficient. Counsel offered to amend count I in order to correct the allegation that there was
       “no summary” to state there was “no full summary” attached to the lease. With regard to counts
       II and III, Kopnick’s attorney admitted that his client never paid the “charge” and contended
       she was deliberately not paying it to avoid waiving her legal claims due to the voluntary
       payment doctrine. Counsel also argued that even without payment, “we’ve established actual
       damages in the complaint.” He further argued, however, “we can re-plead to make that more
       clear if Your Honor would like, but if we’re asking solely for injunctive relief [to stop the
       ‘further charging or collection of late notice fees’], then we don’t need to establish actual
       damages in the complaint.” Also, “if Your Honor wants us to plead in more particularity every
       single way in which the Defendants are going about trying to collect this sum from the
       Plaintiff, we can.” Counsel next argued that it was Hawthorne House’s “policy” to hold itself
       only to 30 days notice, while holding Kopnick to a 60 day requirement, and that this
       discrepancy was “an unfair business practice.”
¶ 20       At the conclusion of oral arguments, the court granted the dismissal motion on the basis of
       section 2-615 and did not reach the section 2-619 argument. Despite counsel’s statement at the
       hearing that the landlord’s attachment to the 2014 lease was only a partial and insufficient
       summary of the RLTO, the trial court found, as a matter of law, that the attachment satisfied
       section 5-12-170 of the RLTO. The trial court said:
                    “It’s there. It’s there by your exhibit, it’s there—you can call it a half a summary,
               you can call it a, you know, a partial summary, you can call it not an updated summary,
               it’s there. It’s attached. I can’t wish that away, it’s there.
                    So Count 1 I have to dismiss, and it’s dismissed with prejudice. Because you can’t
               un-plead your way out of that, you can’t un-ring the bell, it’s there. You said it’s not
               there, it is there, and I think the Defendant’s motion is well founded on that provision,
               because it’s attached.”
       With regard to Count II’s allegations of consumer fraud, the court found that paragraph 3 of the
       lease prominently imposed a 60-day notice period for both parties and that because Kopnick
       had not paid the “charge” or fee, she had no actionable damages. The court also found that
       Kopnick could not maintain the claim of unjust enrichment set out in Count III, given that “She
       didn’t lose any money, nobody got hurt.” The trial court entered a written order disposing of
       the claims with prejudice and this appeal followed.
¶ 21       A dismissal pursuant to section 2-615(a) is reviewed de novo. Reynolds, 2013 IL App (4th)
120139, ¶ 25, 988 N.E.2d 984. A section 2-615(a) argument for dismissal attacks the legal
       sufficiency of the complaint based on defects apparent on its face. Reynolds, 2013 IL App (4th)
120139, ¶ 25, 988 N.E.2d 984. A section 2-615(a) argument poses the question of whether the
       facts alleged by the plaintiff, viewed in the light most favorable to the plaintiff, and all
       reasonable inferences that may be drawn from those facts as true, are sufficient to state a cause
       of action upon which relief may be granted. Reynolds, 2013 IL App (4th) 120139, ¶ 25, 988
N.E.2d 984. A cause of action should not be dismissed with prejudice pursuant to section

                                                    -6-
       2-615(a) unless it is clearly apparent that no set of facts can be proved that would entitle the
       plaintiff to recover. Reynolds, 2013 IL App (4th) 120139, ¶ 25, 988 N.E.2d 984. When ruling
       on a section 2-615 motion, the court may consider (1) facts apparent from the face of the
       pleadings, (2) matters subject to judicial notice, and (3) judicial admissions in the record.
       Reynolds, 2013 IL App (4th) 120139, ¶ 25, 988 N.E.2d 984 (citing Gillen v. State Farm Mutual
       Automobile Insurance Co., 215 Ill. 2d 381, 385, 830 N.E.2d 575, 577 (2005), and Thurman v.
       Champaign Park District, 2011 IL App (4th) 101024, ¶ 8, 960 N.E.2d 18).
¶ 22       Applying this standard to the dismissal of count I, we find that the ruling was in error.
       Contrary to the trial court’s finding, it is apparent from the face of the lease attachment that it is
       not the RLTO summary described and mandated by section 5-12-170 of the RLTO. Chicago
       Municipal Code § 5-12-170 (amended Nov. 17, 2010). Section 5-12-170’s requirement that
       the commissioner prepare a summary of “this chapter” is a reference to chapter 5-12 of the
       Municipal Code of Chicago, which is the entire RLTO. Chicago Municipal Code § 5-12-010
       et seq. (2010). The Municipal Code of Chicago is divided into titles, chapters, sections, and
       then paragraphs. For instance, title 5 of the Municipal Code of Chicago concerns “Housing and
       Economic Development.” Within title 5 is chapter 5-12, where the City Council specified in
       section 5-12-010, “This chapter shall be known and may be cited as the ‘Residential Landlord
       and Tenant Ordinance,’ and shall be liberally construed and applied to promote its purposes
       and policies.” (Emphasis added.) Chicago Municipal Code § 5-12-010 (amended Mar. 31.
       2004). Thus, the required “summary of this chapter” is supposed to be a summary of the entire
       RLTO. A fundamental rule of statutory construction is to apply the legislating body’s language
       as it was written (Alternate Fuels, Inc. v. Director of the Illinois Environmental Protection
       Agency, 215 Ill. 2d 219, 238, 830 N.E.2d 444, 454 (2004)), and we adhere to that principle
       here. On October 29, 2013, when Kopnick executed the lease at issue, the RLTO was divided
       into 23 sections numbered from 5-12-010 to 5-12-200. Chicago Municipal Code § 5-12-010
       et seq. The two-page exhibit to Kopnick’s 2014 lease, however, summarizes only sections
       5-12-010, 5-12-020, 5-12-040, 5-12-050, 5-12-080, and 5-12-081 of the RLTO and omits all
       the subsequent sections numbered up to section 5-12-200. Chicago Municipal Code
       § 5-12-010 et seq. It does not even summarize section 5-12-170. Chicago Municipal Code
       § 5-12-170 (amended Nov. 17, 2010). Thus, even a cursory review of the lease attachment
       indicates it is not a complete summary of “this chapter” of Chicago’s ordinance regarding
       residential tenancies.
¶ 23       Moreover, the omitted sections offer significant protection to tenants, and their absence
       from the summary that was attached to Kopnick’s complaint is not in keeping with the
       ordinance’s stated purpose. The omitted sections of the RLTO spell out some of the landlord’s
       duties, such as giving the tenant notice of code citations issued against the property. The
       omitted sections also describe tenant remedies for minor and major defects, including
       withholding rent and terminating the lease. The omitted sections also describe the potential
       consequences of either parties’ failure to perform their duties, such as the landlord’s failure to
       provide utilities and the tenant’s failure to timely pay the rent. Chicago Municipal Code
       §§ 5-12-100, 5-12-110, 5-12-140 (amended Nov. 6, 1991). In other words, these omitted
       sections inform landlords and tenants of what may result from their failure to live up to their
       agreement.
¶ 24       These omissions are significant because the City Council (1) expressly provided in section
       5-12-010 that the RLTO is to be “liberally construed and applied to promote its purposes and


                                                     -7-
       policies” and (2) said “[i]t is the purpose of this chapter and the policy of the city, in order to
       protect and promote the public health, safety and welfare of its citizens, to establish the rights
       and obligations of the landlord and the tenant to the rental of dwelling units, and to encourage
       the landlord and the tenant to maintain and improve the quality of housing.” Chicago
       Municipal Code § 5-12-010 (amended Mar. 31, 2004). Attaching only a partial summary of the
       RLTO to a lease would not be as helpful as attaching a full summary and is not in keeping with
       the RLTO’s stated purpose.
¶ 25       We are not concluding that Kopnick adequately alleged a cause of action based on the
       RLTO. We have no way of knowing whether she is capable of pleading a compensable RLTO
       violation and, more importantly, proving a compensable RLTO violation. We have no opinion
       as to whether she was actually given a full summary of the RLTO but attached only part of the
       document to her complaint. Nevertheless, our brief comparison of the RLTO’s plain language
       to the 2014 lease attachment suggests that the trial court misconstrued the attachment and its
       significance in the proceedings when the court said to Kopnick’s attorney, “you said it’s not
       there, it is there.”
¶ 26       We are mindful of the principle that when statutory or ordinance language is clear, we are
       to apply the language as written without resort to further aids of construction. Alternate Fuels,
215 Ill. 2d at 238, 830 N.E.2d at 455 (citing Michigan Avenue National Bank v. County of
       Cook, 191 Ill. 2d 493, 504, 732 N.E.2d 528, 535 (2000)). However, our interpretation of the
       plainly worded municipal ordinance is bolstered by our consultation to the actual RLTO
       summary that is available on the City of Chicago’s public website and was in effect when
       Kopnick executed the 2014 lease. Information on the municipality’s public website is subject
       to judicial notice. See People v. Vara, 2016 IL App (2d) 140849, ¶ 37, 68 N.E.3d 108 (taking
       judicial notice of the federal government’s National Sex Offender Public Website); People v.
       Clark, 406 Ill. App. 3d 622, 633, 940 N.E.2d 755, 766 (2010) (indicating information acquired
       from mainstream Internet sites is sufficiently reliable to be the subject of judicial notice and
       that an appellate court may take judicial notice of fact that the trial court did not); People v.
       Crawford, 2013 IL App (1st) 100310, ¶ 118 n.9, 2 N.E.3d 1143 (indicating the appellate court
       may take judicial notice of information on a public website even though the information was
       not in the record on appeal); Village of Catlin v. Tilton, 281 Ill. 601, 602-03, 117 N.E. 999, 999
       (1917) (indicating a court may take judicial notice of facts that are not in reasonable dispute in
       that the facts are either (1) generally known within the jurisdiction, or (2) capable of accurate
       and ready determination by resort to sources whose accuracy cannot be reasonably
       questioned). The commissioner’s July 2010 RLTO summary that is available on the
       government website consisted of four pages, not two, and included information about nearly
       every section of the RLTO. See City of Chicago Residential Landlord and Tenant Ordinance
       Summary, https://www.cityofchicago.org/content/dam/city/depts/dcd/general/housing/RLTO
       English.pdf (last visited Jan. 23, 2017).1 Furthermore, toward the top of the first page of the
       official RLTO summary is the statement, “At initial offering, this Summary of the ordinance
          1
            In 2013 the City Council updated the RLTO to require landlords to abate bed bugs and to require
       tenants to cooperate in the effort. Chicago Municipal Code § 5-12-101 (adopted at Chi. City Clerk J.
       Proc. 55787 (June 5, 2013)), http://chicityclerk.com/file/6682/download?token=k9Gf75LG.
       Accordingly, the commissioner issued a revised RLTO summary in 2016 which is currently in effect
       and     available   on     the     government’s    website.   See    https://www.cityofchicago.org/
       content/dam/city/depts/dcd/general/housing/ RLTOEnglish.pdf (last visited Jan. 23, 2017).

                                                    -8-
       must be attached to every written agreement and also upon initial offering for renewal.”
       (Emphasis added.) Thus, our consultation to the document on the government website
       confirms our conclusion that the two-page summary Kopnick attached to her complaint, which
       addressed only the initial sections of the RLTO, is not what the City Council intended to be
       attached to a lease. It bears repeating, however, that we are not finding that Kopnick’s pleading
       was sufficient and that we can predict if she is capable of pleading or proving an RLTO
       violation. We are only concluding that what was attached to Kopnick’s complaint was not the
       RLTO summary described and required by section 5-12-170 of the RLTO.
¶ 27       Hawthorne House argues, however, that Kopnick’s appellate arguments misconstrue
       section 5-12-170 and that in fact the landlord complied with every requirement placed upon it
       by section 5-12-170. In order to address the landlord’s argument, we return to the language of
       section 5-12-170. As quoted fully above, section 5-12-170 imposes four obligations on the
       commissioner of Chicago’s department of planning and development and one obligation on
       landlords. The first obligation is that the commissioner “shall prepare a summary of this
       chapter” of the Municipal Code of Chicago, “describing the respective rights, obligations and
       remedies of landlords and tenants hereunder.” Chicago Municipal Code § 5-12-170 (amended
       Nov. 17, 2010). The commissioner then “shall make such summary available for public
       inspection and copying.” Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010). The
       third and fourth obligations are that the commissioner “shall also *** prepare a separate
       summary describing the respective rights, obligations, and remedies of landlords and tenants
       with respect to security deposits including the new interest rate [announced for the new year by
       the city comptroller]” and “shall also” publicize the updated security deposit information
       “through public service announcements to all radio and television outlets broadcasting in the
       city.” Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010). In our opinion, the
       commissioner could comply with section 5-12-170 by preparing a RLTO summary that
       remains the same from year to year until the City Council amends the RLTO, and the
       commissioner’s security deposit interest rate summary would have to be updated at the
       beginning of each new year. Section 5-12-170 next imposes an obligation on landlords, stating:
       “A copy of such summary shall be attached to each written rental agreement *** whether such
       agreement is for a new rental or a renewal thereof,” and even when parties forego the formality
       of a written lease and enter into an oral contract, “the landlord shall give to the tenant a copy of
       the summary.” Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010).
¶ 28       Based on this language, we agree with the landlord’s contention that section 5-12-170
       describes two “separate” summaries, the first of which concerns “this chapter” (the RLTO
       sections), and the second of which concerns security deposits. However, we are not persuaded
       that the landlord’s only obligation is to provide the security deposit summary with each oral or
       written lease. According to the landlord’s reading of section 5-12-170, the RLTO summary
       need only be made available by the commissioner for public inspection and copying.
       Continuing to parse the ordinance language, the landlord argues the separate security deposit
       summary is to be publicized by the commissioner through radio and television broadcasts and
       distributed by landlords as an attachment to every offer to lease or every executed lease. The
       landlord emphasizes that section 5-12-170 next states “[a] copy of such summary shall be
       attached,” which is a single summary and that section 5-12-170 does not literally say “[a] copy
       of [these summaries] shall be attached” or “[a] copy of [each] such summary shall be
       attached.” Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010). The landlord


                                                    -9-
       contends the City Council would not have required the commissioner to make the first
       summary available to the public if it had intended for landlords to be required to make it
       available to tenants.
¶ 29       We disagree with Hawthorne House’s interpretation of section 5-12-170 for several
       reasons. One reason is that the City Council gave section 5-12-170 the title “Summary of
       ordinance attached to rental agreement,” demonstrating the intention of the legislating body
       that information about the “ordinance,” not just information about security deposits, is to be
       “attached to [every] rental agreement.” Chicago Municipal Code § 5-12-010 (amended Mar.
       31, 2004). Another reason is that the City Council included a preamble to the RLTO indicating
       its purpose is to protect renters and raise the standard of Chicago’s rental housing. Chicago
       Municipal Code § 5-12-010 (amended Mar. 31, 2004). In our opinion, this purpose is strongly
       furthered when landlords and tenants are informed of their numerous legal rights and
       obligations to each under the entire RLTO and can act accordingly, and this purpose is not
       readily served by informing them only about the proper handling of security deposits.
       Providing the security deposit information is helpful, but providing the full RLTO information
       is even more helpful. Another reason for rejecting Hawthorne House’s interpretation is that
       sound statutory construction requires us to read the ordinance language as a whole and
       reconcile all relevant language. Michigan Avenue National Bank, 191 Ill. 2d at 504, 732
       N.E.2d at 535 (“One of the fundamental principles of statutory construction is to view all
       provisions of an enactment as a whole. Words and phrases should not be construed in isolation,
       but must be interpreted in light of other relevant provisions of the statute.”). When we applied
       this principle above, we noted that the ordinance imposes four obligations on the
       commissioner and one obligation on landlords. The ordinance indicates the commissioner (1)
       “shall prepare a summary of this chapter, describing the respective rights, obligations, and
       remedies of landlords and tenants hereunder” (2) “shall make such summary available for
       public inspection and copying,” (3) “shall also *** prepare a separate summary ***
       [regarding] security deposits, including the new [year’s] interest rate as well as the rate for
       each of the prior two years” and (4) “shall also distribute [the new security deposit
       information] *** through public services announcements.” (Emphases added.) Chicago
       Municipal Code § 5-12-170 (amended Nov. 17, 2010). Then “[a] copy of such summary shall
       be attached to each written rental agreement” or “give[n] to the tenant” who enters into an oral
       rental agreement. Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010). We found
       that a plain reading of section 5-12-170 within the context of the ordinance compels the
       conclusion that the “summary” that the landlord must distribute consists of all the information
       the commissioner has prepared, including the RLTO summary, which need be updated only
       when the City Council amends the RLTO and the security deposit information which must be
       updated with every new year. Chicago Municipal Code § 5-12-170 (amended Nov. 17, 2010).
       Furthermore, this reading is supported by the legislative history of the RLTO. When the City
       Council first enacted the RLTO in 1986, it did not address security deposits and stated only:
                    “Summary of ordinance attached to Rental Agreement. The Commissioner of the
               Department of Housing shall prepare a summary of this chapter, describing the
               respective rights, obligations and remedies of landlords and tenants hereunder, and
               shall make such summary available for public inspection and copying. A copy of such
               summary shall be attached to each written rental agreement when any such agreement
               is initially offered to any tenant or prospective tenant by or on behalf of a landlord and


                                                   - 10 -
               whether such agreement is for a new rental or a renewal thereof. Where there is an oral
               agreement, the landlord shall give the tenant a copy of the summary.” Chicago
               Municipal Code § 5-12-170 (added at Chi. City Clerk J. Proc. 33795 (Sept. 8, 1986)
               (formerly Ordinance No. 192.1-7)).
¶ 30       It was only subsequently, in 1997, that the City Council amended section 5-12-170 by
       inserting the language regarding security deposits (Chicago Municipal Code § 5-12-170
       (amended at Chi. City Clerk J. Proc. 45167 (May 5, 1997))) and added section 5-12-081 of the
       Municipal Code of Chicago to require the city comptroller to determine and announce the rate
       of interest on security deposits. Chicago Municipal Code § 5-12-081 (added at Chi. City Clerk
       J. Proc. 45168 (May 14, 1997)). We are confident that when the City Council sandwiched the
       security deposit language into the existing RLTO, it intended to impose additional
       requirements on landlords, not to reduce their obligations or reduce the information that was
       conveyed to tenants.
¶ 31       Accordingly, the 2014 lease exhibit indicates two things to this court. First, because
       exhibits become part of a pleading and prevail over the allegations (Gagnon v. Schickel, 2012
IL App (1st) 120645, ¶ 18, 983 N.E.2d 1044), the presence of the summary overcame
       Kopnick’s allegation that there was no summary attached to her 2014 lease. In effect, Kopnick
       pled that an RLTO summary was attached to her 2014 lease, which is not actionable. There is a
       principle that courts are to construe pleadings liberally with a view toward doing substantial
       justice between the parties (Cole v. Guy, 183 Ill. App. 3d 768, 773, 539 N.E.2d 436, 440
       (1989)), but that principle does not correct or replace defective allegations. When Kopnick
       effectively pled that a RLTO summary was attached to her 2014 lease, she did not plead facts
       sufficient to state a cause of action upon which relief may be granted pursuant to the RLTO and
       she gave the trial court reason to dismiss Count I as factually deficient.
¶ 32       Second, Kopnick’s allegations were insufficient to show that liability may attach.
       However, the exhibit suggests that Kopnick might be capable of pleading an ordinance
       violation and that the “with prejudice” portion of the ruling is contrary to the principle that “a
       cause of action should not be dismissed pursuant to section 2-615 unless it is clearly apparent
       that no set of facts can be proved that would entitle the plaintiff to recovery.” Marshall v.
       Burger King Corp., 222 Ill. 2d 422, 429, 856 N.E.2d 1048, 1053 (2006); Reynolds, 2013 IL
       App (4th) 120139, ¶ 25, 988 N.E.2d 984. The Code begins with the statement: “[t]his Act shall
       be liberally construed, to the end that controversies may be speedily and finally determined
       according to the substantive rights of the parties.” 735 ILCS 5/1-106 (West 2014). Section
       2-616(a) of the Code provides that the trial court may allow amendments to pleadings on just
       and reasonable terms, at any time before final judgment. 735 ILCS 5/2-616(a) (West 2014).
       Plaintiffs do not have an absolute and unlimited right to amend (Hayes Mechanical, Inc. v.
       First Industrial, L.P., 351 Ill. App. 3d 1, 6, 812 N.E.2d 419, 424 (2004)), and whether the trial
       court grants leave to amend is at the court’s sound discretion (Hayes Mechanical, 351 Ill. App.
3d at 7, 812 N.E.2d at 424). The factors we consider when determining whether the trial court
       abused its discretion are: “(1) whether the proposed amendment would cure the defective
       pleading; (2) whether other parties would sustain prejudice or surprise by virtue of the
       proposed amendment; (3) whether the proposed amendment is timely; and (4) whether
       previous opportunities to amend the pleading could be identified.” Loyola Academy v. S&S
       Roof Maintenance, Inc., 146 Ill. 2d 263, 273, 586 N.E.2d 1211, 1215-16 (1992). Applying
       these factors, we find that the trial court abused its discretion in rendering a “with prejudice”


                                                   - 11 -
       dismissal of Count I and denying Kopnick leave to amend, given that (1) Kopnick proposed
       allegations that would correct the defects of her original pleading, (2) amending would not
       prejudice or surprise Hawthorne House because the dismissed complaint was the only pleading
       on file and the defendant’s discovery into possible defenses was still available, (3) the
       proposed amendment was timely made at the preliminary stages of this relatively new case,
       and (4) Kopnick had no previous opportunities to amend. The trial court reasoned that the
       dismissal should be final and without leave to amend because “you can’t un-ring the bell.” The
       fact that it might be difficult to forget information once it is known is not reason to prevent
       Kopnick from attempting to clarify her allegations and grounds for relief. Thus, while the
       exhibit to the complaint justified dismissing count I, it did not justify dismissing it with
       prejudice. Kopnick should be permitted, if she chooses, to amend count I. Reynolds, 2013 IL
       App (4th) 120139, ¶ 28, 988 N.E.2d 984. Accordingly, we affirm the dismissal of count I,
       reverse the denial of leave to amend count I, and remand for further proceedings as to the
       RLTO claim.
¶ 33        Kopnick next argues that the RLTO summary attached to her 2014 lease should have
       contained the most current security deposit information in order to comply with the RLTO, but
       it did not. She presents this argument for the first time in her appellate reply brief. As a court of
       review, we will not consider arguments that were never made in the trial court. Baker v.
       Collins, 29 Ill. 2d 410, 415, 194 N.E.2d 353, 356 (1963) (indicating that theories which were
       not raised in the pleadings or considered by the trial court will not be considered on appeal);
       Eagan v. Chicago Transit Authority, 158 Ill. 2d 527, 534, 634 N.E.2d 1093, 1097 (1994)
       (indicating it is well established that “issues not raised in the trial court may not be raised for
       the first time on appeal”). See also Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013) (arguments raised
       for the first time in a reply brief, at appellate arguments, or in a petition for appellate rehearing
       are waived on appeal). Our ruling does not affect Kopnick’s right on remand to address the
       security deposit summary requirement in her amended RLTO claim.
¶ 34        Our review of counts II and III, however, lead us to conclude that those counts were
       properly dismissed with prejudice. Both counts (“VIOLATIONS OF THE ILLINOIS
       CONSUMER FRAUD ACT” and “UNJUST ENRICHMENT”) concern Kopnick’s purported
       “double rent” obligation, which is the term she coined for the simultaneous obligation to pay
       her current month’s rent and the late notice fee. Kopnick, however, paid only her normal
       monthly rent obligation and did not pay the $450.32 “charge” for giving insufficient notice of
       her intent to vacate the apartment. In count II, Kopnick sought a permanent injunction in order
       to halt the landlord’s “unfair and deceptive” “policy of charging double rent” and “policy of
       including [language to that effect in its form lease].” Count II fails because precedent indicates
       that Kopnick’s “failure to allege specific, actual damages precludes a claim relying on the
       Consumer Fraud Act.” Morris v. Harvey Cycle & Camper, Inc., 392 Ill. App. 3d 399, 911
N.E.2d 1049 (2009) (indicating that the Consumer Fraud Act provides remedies for purely
       economic injuries and that emotional damages are not compensable); Xydakis v. Target, Inc.,
       333 F. Supp. 2d 686, 688 (N.D. Ill. 2004) (indicating that the Illinois legislature “made it clear
       that only parties actually harmed by *** a violation [of the Consumer Fraud Act] could bring a
       private action”). Mere “ ‘aggravation and inconvenience’ ” is not compensable under the
       statute. Xydakis, 333 F. Supp. 2d at 688 (quoting Roche v. Fireside Chrysler-Plymouth,
       Mazda, Inc., 235 Ill. App. 3d 70, 86, 600 N.E.2d 1218, 1228 (1992) (when car dealer failed to
       sell consumer “the new Laser based on the terms of the original agreement or to return her used


                                                    - 12 -
       car or the equity in it, a direct violation of the Consumer Fraud Act occurred and resulted in
       damage to plaintiff”). The cited cases clearly discuss this concept, but Kopnick apparently
       misreads them and comes to the opposite conclusion. Moreover, she did not propose to the trial
       court an amended version of her complaint that would cure the defect in her pleading, which
       she was required to do in order to show that the trial court abused its discretion in denying
       leave to amend. In re Huron Consulting Group, Inc., 2012 IL App (1st) 103519, ¶ 68, 971
N.E.2d 1067 (“In order for the circuit court to exercise its discretion in deciding on the motion
       [for leave to amend], it must review the proposed amended pleading to determine whether it
       would [meet the four factors set out in Loyola Academy, 146 Ill. 2d at 273-74, 586 N.E.2d at
       1215-16] ***.”). Instead, Kopnick stood on her existing allegations when her attorney argued
       that payment was unnecessary to maintain the claim. Kopnick has consistently refused to pay
       the “charge” and she did not allege that any consequences have resulted from her refusal. Thus,
       any damages under count II would be entirely speculative, rather than specific and actual. She
       has argued that even though she did not incur any economic injury, she was “harmed” by the
       landlord’s “insidious” practices and entitled to permanent injunctive relief for herself and “all
       others similarly situated.” Kopnick’s argument misstates the nature of the equitable remedy of
       a permanent injunction. A party seeking a permanent injunction must not only allege a
       recognized cause of action, but must also succeed on the merits of the cause of action in order
       to be entitled to permanent injunctive relief. Town of Cicero v. Metropolitan Water
       Reclamation District of Greater Chicago, 2012 IL App (1st) 112164, ¶ 18, 976 N.E.2d 400.
       See also City of Chicago v. Beretta U.S.A. Corp., 213 Ill. 2d 351, 431, 821 N.E.2d 1099, 1147
       (2004) (indicating a permanent injunction is contingent upon the plaintiff prevailing at trial on
       the merits of its claim). A permanent injunction is not a separate cause of action but an
       equitable remedy that a court can order when the plaintiff succeeds on the underlying cause of
       action but the available legal remedy would not be adequate. Town of Cicero, 2012 IL App
       (1st) 112164, ¶ 46, 976 N.E.2d 400. Furthermore, to the extent Kopnick is arguing that the
       lease contained different notice terms for the landlord and tenant, and that the landlord gave
       itself an advantage, she is wrong. The four paragraphs we quoted above imposed the same 60
       days on both parties, Kopnick has not cited or argued any contract language to the contrary,
       and she alleged that the landlord actually gave her 61 days’ notice. Thus, there is no basis in
       fact or reasonable inference to deem the written contract or landlord’s practice unfair within
       the meaning of the Consumer Fraud Act. Kopnick did not state a cause of action. Thus, count II
       was properly dismissed with prejudice.
¶ 35       Kopnick does not argue the sufficiency of the allegations she set out in Count III, which
       consisted of only two sentences. The first sentence stated, “85. Plaintiff restates and re-alleges
       paragraphs 1-80 *** as if fully set forth herein.” The second sentence read, “86. Defendants’
       collection of notice fees and the enforcement of their notice fee policy is an unjust retention of
       a benefit obtained by coercion.” In any event, Kopnick’s failure to tender the late notice fee to
       her landlord means she cannot sustain a claim for unjust enrichment on the basis of the unpaid
       “charge.” Unjust enrichment occurs where one person has received money under such
       circumstances that in equity and good conscience he ought not retain. Cohon v. Oscar L. Paris
       Co., 17 Ill. App. 2d 21, 149 N.E.2d 472 (1958). Because Kopnick did not allege her landlord
       “received” and “retain[ed]” the late notice fee, Kopnick did not state a claim of unjust
       enrichment. She also has no apparent grounds for amendment and has not argued that she



                                                   - 13 -
       should have been given leave to amend count III. Accordingly, we conclude that count III was
       properly dismissed with prejudice.
¶ 36       Based on the above, we (1) reverse the trial court’s denial of leave to amend the allegations
       of a violation or violations of the RLTO, (2) remand for further proceeds as to the RLTO claim
       only, and (3) affirm the trial court’s ruling as to the other claims.

¶ 37      Affirmed in part, reversed in part, and remanded.




                                                  - 14 -